 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   DAMON WILLIAMS,                         )   Case No. CV 17-7622 JAK (FFM)
                                             )
11                      Petitioner,          )   ORDER ACCEPTING FINDINGS,
                                             )   CONCLUSIONS AND
12         v.                                )   RECOMMENDATIONS OF
                                             )   UNITED STATES MAGISTRATE JUDGE
13   J. SOTO,                                )
                                             )
14                      Respondent.          )
                                             )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the Report and Recommendation of United States Magistrate Judge (“Report”)
18   (Docket No. 36), and the objections to the Report. Good cause appearing, the Court
19   concurs with and accepts the findings of fact, conclusions of law, and recommendations
20   contained in the Report after having made a de novo determination of the portions to
21   which objections were directed.
22         IT IS ORDERED that petitioner’s Motion for Stay and Abeyance (Docket Nos. 15
23   and 17) is DENIED.
24
25   DATED: November 5, 2018
26
27                                                       JOHN A. KRONSTADT
28                                                      United States District Judge
